Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

A cooling apparatus for a turbocharged engine, the turbocharged engine including:
a cylinder head including an exhaust port;
a turbocharger including a compressor disposed in an intake passage, and a turbine disposed on a downstream side of the exhaust port in an exhaust passage including a passage in the exhaust port; and
an intercooler disposed on a downstream side of the compressor in the intake passage,
the cooling apparatus comprising:
a high-temperature-side cooling circuit including a high-temperature-side pump configured to circulate a high-temperature coolant and a high-temperature-side cooling portion configured to cool the high-temperature coolant, the high-temperature-side cooling circuit being configured to supply the high-temperature coolant to the cylinder head;
a low-temperature-side cooling circuit including a low-temperature-side pump configured to circulate a low-temperature coolant and a low-temperature-side cooling portion configured to cool the low-temperature coolant, the low-temperature-side cooling circuit being configured to supply the low-temperature coolant to the intercooler; and
an electronic control unit,
wherein the high-temperature-side cooling portion and the low-temperature-side cooling portion are shared at least in part,
wherein the high-temperature-side cooling circuit includes,
a first coolant passage where the high-temperature coolant flows around the exhaust port,
a second coolant passage where the high-temperature coolant flows through the cylinder head without flowing around the exhaust port, and
a flow rate adjustment valve configured to adjust a flow rate of the high-temperature coolant flowing through the first coolant passage, and
wherein the electronic control unit is configured to, in at least a part of an accelerating period from a start of acceleration of a vehicle including the turbocharged engine to an end of the acceleration, execute a response improvement process for controlling the flow rate adjustment valve to reduce the flow rate of the high-temperature coolant flowing through the first coolant passage, and for controlling the low-temperature-side pump to increase a flow rate of the low-temperature coolant circulating through the low-temperature-side cooling circuit.

Somewhat similar cooling systems are known in the art; for example, see Hikitani et al. (US Pub No 2020/0208579), especially Fig 2. Hikitani discloses a forced-induction engine having an analogous intercooler cooled by a low temperature cooling circuit with a pump, radiator, etc. and a cylinder block cooled by a high temperature cooling circuit having a pump radiator, etc.
However, the combination of the major structure of the instant application, along with the details of the high-temperature-side cooling circuit (being able to discontinue cooling to the exhaust port), and most importantly, in combination with the method of flow control under acceleration (see underlined above) are sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747